Citation Nr: 0733618	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The appellant had active service from October 1937 to 
September 1941, and from January 1942 to September 1945.  He 
has status as a veteran by dint of his service with the U.S. 
Merchant Marine during World War II.  See 38 C.F.R. § 
3.7(x)(15).  He was born in 1918.  

While serving aboard a Merchant Marine vessel, the SS SAMUEL 
Q. BROWN, on May 23, 1942, the veteran, then a Boatswains 
Mate First Class, was wounded as a result of enemy submarine 
action.  Along with five members of his gun crew, he was 
picked up and taken to FL for treatment of burns primarily in 
his lower extremities, for which he received the Purple Heart 
Medal in August 1945.  Service connection is in effect for 
residuals of multiple burns of the lower extremities and 
right buttock.

In June 2006, the Board remanded the case for development of 
the evidence.  On October 19, 2007, a Board Deputy Vice 
Chairman granted the veteran's motion to advance the case on 
the docket pursuant to 38 U.S.C. § 7107 and 38 C.F.R. 
§ 20.900(c). 


FINDING OF FACT

The competent and probative evidence of record is against 
finding that the veteran has any acquired psychiatric 
disorder of service origin, including an anxiety neurosis or 
PTSD.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including an anxiety neurosis or PTSD, which is of service 
origin.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for service connection for PTSD in 
November 2000 and submitted a copy of the certificate 
reflecting the award of a Purple Heart for his burn injuries.  
He sent another VA Form 21-4138 in February 2001, in which he 
reiterated his filing of a claim for service connection for 
PTSD.  The VARO sent him a VCAA letter in May 2001, and 
acquired private and VA treatment and evaluative reports 
including clinical records.  A rating action by the VARO in 
September 2001 denied service connection for PTSD.  In 
another VA Form 21-4138, filed in June 2002, the veteran 
referred to his ongoing VA care for an anxiety disorder as a 
result of his in-service injuries and German submarine 
attack.  The partially pre-printed Form which had been given 
to the veteran had a header in which he had the option of 
checking "new" or "reopened' with regard to what he was 
seeking; he reasonably checked "new"; however, the Board 
considers this to have been a timely NOD to the initial 
action.  An additional letter was sent to him in January 2003 
with regard to his options and after release forms were 
received, treatment records were solicited.  A rating action 
in April 2003 denied his claim for PTSD claimed as anxiety 
disorder.  Although the VARO then addressed the claim as 
procedurally one of a lack of new and material evidence, as 
pointed out by the veteran's representative, the initial 
rating action had not become final and the issue is properly 
as stated on the front cover of this decision.  To consider 
the issue in this manner does not prejudice the veteran in 
any way, and provides him with the substantive consideration 
of his claim to which he is entitled. 

Based on the action as then stated, the veteran filed another 
NOD in May 2003, and an SOC was issued in December 2003.  He 
filed a Substantive Appeal in January 2004.  The Board 
remanded the case in June 2006.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession and 
has stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Certain chronic diseases such as psychosis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record does not actually substantiate the 
reasonable likelihood of a current medical diagnosis of PTSD, 
and the veteran has not provided data so that any alleged in-
service stressors could be researched.  Thus, whether PTSD 
has been objectively found to be etiologically linked with 
one or more confirmed stressors becomes hypothetical.  See 38 
C.F.R. § 3.304(f).

As noted above, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the Department of Veterans Affairs (VA) has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. 
Reg. 52,695-702 (1996).  Therefore, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective standard, requiring a stressor that would evoke an 
adverse reaction in almost anyone, to a subjective standard, 
requiring a traumatic event and response involving intense 
fear, helplessness, or horror, with the question of whether a 
claimed stressor was severe enough to cause PTSD in a 
particular individual now being a clinical determination for 
the examining mental health professional.  See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

The veteran filed his initial claim for service connection 
for a psychiatric disorder which he described as PTSD, in a 
VA Form 21-4138 dated in February 2001. At that time he said 
he was seeking treatment at the local Vet Center for his 
nervousness, which he believed to be due to combat trauma.

A VA examination in June 2001 noted his history of having 
been on merchant ships which were torpedoed in World War II.  
He said he had been hospitalized for three months after the 
cited burn incident.  He also noted that once he had been 
placed in the lifeboat, he had been verbally confronted by 
the German submarine captain.  As for current complaints, the 
examiner noted that he had had some recurrent distressing 
recollections of the event.  He had some difficulty falling 
asleep and staying asleep.  The examiner noted that he had 
obviously had a very traumatic experience in World War II, 
and that most people would consider this a traumatic event 
that was out of the range of most normal human experience.  
However, it was noted that the veteran did not appear to 
suffer from PTSD based upon the above noted diagnostic 
criteria, and that there did not appear to be an acquired 
psychiatric problem present.

Some clinical records were later received from 2001 and until 
2003, showing that the veteran had complaints of some 
anxiousness, but continued to deny many associated symptoms 
except for irritability.  He described some stressful in-
service incidents including one in which one fellow crewman 
died, in addition to the burn incident.  The clinical records 
noted that, while the first evaluations did not show anxiety 
symptoms, the medical providers would "further explore 
possibility of psychological impact of military traum".  The 
last report of record from March 2003 noted the veteran was 
confused and frustrated.

Pursuant to the Board's remand, the veteran's complete VA 
clinical records were obtained.  These records show that the 
veteran has described himself on occasion as anxious, and he 
has been treated for such symptoms, there is no diagnosis of 
an acquired psychiatric disorder to include anxiety neurosis 
or PTSD.   

The Board would also note that the veteran is now 
experiencing a myriad of other organic disabilities ranging 
from orthopedic problems in multiple joints, eye problems, 
periodic bowel incontinence, and cancer.  Moreover, at age 
89, he is also having to cope with the difficulties of his 
own aging and family frailties.  All of these are bound to 
have had an impact emotionally.  However, there is a 
distinction between periodic anxiousness in a situational 
setting and an acquired psychiatric disability.  It is also 
understandable that he may well sometimes remember the 
circumstances of his wartime service and his own long-
standing burn injuries, and other things such as television 
reporting of current combat, movies, etc., probably dredge up 
old memories.  However, with all due respect to his valorous 
and honorable service, this is not tantamount to PTSD. 

The crux of the claim is that the veteran has now claimed 
that he has an anxiety neurosis or PTSD.  While he is free to 
provide observations as to his ongoing mental health, 
diagnosis is something which requires medical expertise, and 
there is no indication that he has such training.  He has not 
been diagnosed with an anxiety neurosis or PTSD as supported 
by a clinical evaluations and appropriate testing.  In fact, 
he has not been diagnosed with any acquired psychiatric 
disability.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. July 
3, 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the Board 
does not believe that PTSD or anxiety neurosis, as contrasted 
to symptoms which the veteran may describe including a 
feeling of frustration or anxiousness on occasion, is subject 
to lay diagnosis.  A layperson is not capable of discerning 
what disorder his symptoms represent, and the cause thereof, 
in the absence of any specialized training.  

In general, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, in the present case, notwithstanding 
the veteran's current contentions to the contrary, acquired 
anxiety neurosis or PTSD has never been diagnosed by 
appropriate psychiatric evaluation.  

Finally, based upon current clinical findings, although he 
has had a history of symptoms seemingly reflecting periodic 
depression, anxiety, etc., which is understandable given his 
other problems, there is no current presence of an acquired 
anxiety neurosis to include PTSD or psychosis which can be 
attributed to service.  In that regard, the evidence is not 
in approximate balance, and a reasonable doubt is not raised.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and PTSD, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


